DETAILED ACTION
 	This Office Action corresponds to the filing of application on 10/15/2020 in which Claims 1-20 are presented for examination on the merits. 
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement

 	The information disclosure statement (IDS) submitted on 10/15/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
The drawings filed on 10/15/2020 are accepted by the examiner.
Priority
 	The application is filed on 10/15/2020 which has a provisional application 62/923,435 filed on 10/18/2019.
Allowable Subject Matter
1.	  Claims 1-20 are allowed over prior art of record.
Reasons for Allowance
2. 	The following is an examiner’s statement of reasons for allowance:
  	Independent claims 1, 8, and 15 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
	Rivkind et al. (US 20190340623 A1, cited in PTO-892) discloses a system for utilizing Distributed Ledger systems for verifying authenticity of the products based on proof of ownership and transfer of ownership for preventing illicit trading, preventing counterfeiting and decreasing the risk of corruption (Rivkind, Paragraph 0007).
 Further, Rivkind et al. discloses that counterfeit goods comprising: a public or private or hybrid (combination of public and private) distributed ledger (e.g. blockchain distributed ledger); allowing any interested party as well as individuals to join the distributed ledger and act as an additional validator and controlling member; create components, services and APIs for such parties to minimize the effort to join the ledger; create workplaces for members of supply chain (supplier, manufacturer, distributor, retailer, etc.); create digital identity systems, which will be used for authentication and allow anonymous access for certain scenarios; create SLID generator, which creates global unique identifiers for product units and batches; create ownership tracking logic (for example, using workflow engines or state machine or smart contracts or others); there can be one of more smart contracts created and deployed to the distributed ledger, each smart contact will have a public address assigned; deploy the tracking logic to the distributed ledger; create API interface (for example, REST Web Services) for registering products, product units, querying information about products and product units, registering trades (transferring of ownership), proving ownership, changing the status of the product unit, and other operations; create retailer mobile application for product unit validations, transfer of ownership and changing product unit status when product unit is sold to a consumer; and create consumer mobile application for product unit authenticity validation, proof and transfer of ownership and submitting complaints, the consumer mobile application should allow but should not require registration. Validation of product unit can be done by scanning a QR code, DNA tag, or chemical spectral tag (or other physical form of SLID). Validation of product unit shall not require a proprietary consumer application and can be done using customary QR code scanner (or any other depending on the way of SLID representation) (Rivkind, Paragraph 0008).
Biernat (US 10747201 B2, cited in PTO-892) discloses Blockchain-enabled industrial devices and associated systems that are configured to support the use of industrial blockchains in connection with product and machine tracking, subscription-based industrial services, device lifecycle management, and other functions. Collections of industrial devices can collectively serve as an industrial blockchain system, with multiple such systems within a supply chain yielding an industrial blockchain ecosystem. This architecture can create distributed, decentralized, tamper-proof records of manufacturing statistics for a product, a product's history within the larger supply chain, industrial asset usage histories that can be leveraged in connection with lifecycle management, machine usage history for use in connection with subscription-based machine operation, and other such information. The blockchain-enabled industrial devices can be configured to generate multiple versions of a product or machine's blockchain having respective different access permissions, allowing public and private industrial data to be segregated between public and private industrial blockchains (Biernat, Abstract).
 	Meadow(US 20190120929 A, cited in PTO-892) discloses methods and apparatus for a digitally-signed identity and extensible parameters that become the first block in the chain. A Definable Blockchain is enabled to capture Smartphone Application supplied data, location data (which may derived from one or more of: a GRL enabled device; a GPS enabled device; and an enhanced GPS device such as a Smartphone that acts as an Authenticated Radio Source), environmental data (from internal sensors or from authenticated Smartphone app) and other to be defined metadata or parameters that are stored locally on the Definable Blockchain in a chip. This product-based historical record or log can be compared to the previous transactions in the Definable Blockchain log file providing incontrovertible proof of the legitimacy of each new record containing location and other data appended to the Definable Blockchain file every individual product, case or pallet--minimizing the potential for black market goods to enter the distribution system (Meadow, Paragraph 0048).
 	Furthermore, Meadow discloses MAC technology that is integrated to add self-aware internal location history data to create a GRL Device that has a Definable Blockchain in Chip functionality with highly accurate and low power indoor and outside location tracking capabilities. According to the invention, when an Asset that includes a Definable Blockchain in a Chip is created, packaged, shipped, sold, used, sold again, exposed to environment, discarded etc., a non-reputable log of the events can be recorded via Bluetooth from Smartphone app that acts as an Authenticated Radio Source because it has the Definable Blockchain Security Module that generates valid requests and has rights to write additional transactions: sequential records in the Definable Blockchain log file (Meadow, Paragraphs 0050-0051)

	Although, the cited references above are from same or similar fields of endeavor however, the Applicant’s invention is directed towards methods for providing provenance and anti-counterfeiting of a part using blockchain technology which includes receiving, through a network, first information of a part associated with a first authentication means on the part from a first user device; verifying, through a blockchain network, the first information of the part via the first authentication means. 
The subject matters of the independent claims 1, 8, and 15 are not taught or fairly suggested by the prior art of record, specifically the limitations in claim 1 that recite: “…verifying, through a blockchain network, the first information of the part via the first authentication means; generating, through the blockchain network, a first block of a blockchain entry for the part based on the verified first information of the part; sending, through the blockchain network, information of a second authentication means associated with the part to the first user device; and publishing, through the blockchain network, the verified first information of the part to the first user device when the first authentication means is activated...” in combination with the rest of the limitations recited in the independent claim 1.
 	Independent claims 8 and 15 recite similar subject matters as to those in claim 1.
 	The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
 	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
  	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 1, 8, and 15 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
					Conclusion	
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498